PER CURIAM.
This is an appeal from an order granting a temporary injunction. After the appeal was perfected, appellee, plaintiff below, took a non-suit in the main case in the trial court, and the case was dismissed without prejudice. Therefore, the temporary injunction ceased to exist at that point in time, and this appeal has become moot. International Ass’n of Machinists v. Federated Ass’n of Accessory Workers, 133 Tex. 624, 130 S.W.2d 282 (Tex.Comm’n App.1939, opinion adopted).
Appellee has filed a motion requesting this Court to dismiss the appeal. It is the general rule in Texas that when a case on appeal has become moot, the appellate court should dismiss the case, rather than the appeal. International Ass’n of Machinists v. Federated Ass’n of Accessory Workers, supra. No reason appears to us why we should vary from that rule in this case. See United Services Automobile Association v. Lederle, 400 S.W.2d 749 (Tex.Sup.1966).
Accordingly, appellee’s motion to dismiss the appeal is overruled. The temporary injunction case is dismissed. All costs are taxed against appellee.